OPINION — AG — **** SALARY OF ASSOCIATE DISTRICT JUDGE — EFFECT OF COUNT POPULATION DECREASE **** THE SALARY OF AN ASSOCIATE DISTRICT JUDGE IN A COUNTY WHOSE POPULATION HAS DECREASED IN THE PERIOD BETWEEN THE LAST FEDERAL DECENNIAL CENSUS IN 1970 AND THE NEXT PROCEEDING CENSUS, MAY NOT BE DIMINISHED DURING THE TERM THE AFFECTED JUDGE IS THEN SERVING. JULY 1, 1970, AND BEFORE THE SECOND MONDAY IN JANUARY, 1971, THE AFFECTED JUDGE'S SALARY MAY BE REDUCED BEGINNING WITH THE COMMENCEMENT OF SUCH JUDGE'S NEW TERM ON THE SECOND MONDAY OF JANUARY, 1971, TO CONFORM TO THE STATUTORY REQUIREMENTS FIXED BY THE POPULATION CRITERIA SET FORTH IN H.B. NO. 1492, 2ND SESSION, 32ND OKLAHOMA LEGISLATURE (O.S.L. 1970, CH. 228, 295)